Exhibit 10.4

--------------------------------------------------------------------------------

 
MERCHANT AGREEMENT


Agreement dated February 11, 2016 between ________, Inc. ("________" and/or
"FUNDER") and the merchant listed below ("the Merchant").
Business Legal Name: ACTIVECARE, INC
D/B/A: VOLU-SOL, REAL TIME HEALTH, GWIRE CORPORATION, ORBIT MEDICAL RESPONSE,
RAPID MEDICAL RESPONSE, GREENWIRE
Type of entity (check one) __X__ Corporation ____LLC ___ Limited Partnership __
Limited Liability Partnership ____ Sole Proprietor Physical Address: 1365 WEST
BUSINESS PARK DRIVE CITY/STATE: OREM, UT ZIP: 84058
Mailing Address: 1365 WEST BUSINESS PARK DRIVE CITY/STATE: OREM, UT ZIP: 84058
Fed ID#: _______________
PURCHASE AND SALE OF FUTURE RECEIVABLES


Merchant hereby sells, assigns and transfers to ________ (making ________ the
absolute owner) in consideration of the funds provided ("Purchase Price")
specified below, all of Merchant's future receipts, accounts, contract rights
and other obligations arising from or relating to the payment of monies from
Merchant's customers' and/or other third party payers (collectively the
"Receipts" defined as all payments made by cash, check, credit or debit card,
electronic transfer or other form of monetary payment in the ordinary course of
the merchant's business) until such time as the " R e c ei pt s Pu rc ha s ed A
mou nt" has been delivered by Merchant to ________.


The Purchased Amount shall be paid to ________ by Merchant's irrevocably
authorizing only one depositing account acceptable to ________ (the "Account")
to remit the percentage specified below (the "Specified Percentage") of the
Merchant's receipts, until such time as ________ receives payment in full of the
Receipts Purchased Amount. In consideration of servicing the account, the
Merchant hereby authorizes ________ to ACH debit the "Specified Daily Amount"
from the merchant's bank account as the base payment credited against the
Specified Percentage due. It is the Merchant's responsibility to provide bank
statements for any and all bank accounts by the Merchant to reconcile the daily
payments made against the Specified Percentage permitting ________ to debit or
credit the difference to the merchant so that payment equals the Specified
Percentage. Failure to provide all of their bank statements in a timely manner
or missing a month shall forfeit all rights to future reconciliations. ________
may upon Merchant's request, adjust the amount of any payment due under this
Agreement at ________'s sole discretion and as it deems appropriate in servicing
this Agreement. Merchant understands that it is responsible for ensuring that
funds adequate to cover amount to be debited by ________ remains in the account.
Merchant will be held responsible for any fees incurred by ________ resulting
from a rejected ACH attempt or an event of default. (See Appendix A). ________
is not responsible for any overdrafts or rejected transactions in the Merchants
account which may result from ________'s scheduled ACH debit under the terms of
this agreement. Notwithstanding anything to the contrary in this Agreement or
any other agreement between ________ and Merchant, upon the violation of any
provision contained in Section 1.11 of the MERCHANT AGREEMENT TERMS AND
CONDITIONS, the Specified Percentage shall equal 100%. A list of all fees
applicable under this agreement is contained in Appendix A.


Purchase Price: $380,000.00 Specified Percentage: 10% Specific Daily Amount:
$2,822.86/175 Receipts Purchased Amount: $494,000.00


THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH ON PAGES 2 THROUGH
12 HEREOF ARE HERBY INCORPORATED HEREIN AND MADE A PART OF THIS MERCHANT
AGREEMENT.


FOR THE MERCHANT #1
By:
________                                                                                                                X
____    _    _    _    _    _    _    _    _    _    _    _  __


CFO
OWNER #1
(Print
Title)                                                                                                                                    
              (Merchant 1 Signature)


By:
________                                                                                                                X
____    _    _    _    _    _    _    _    _    _    _    _  _  


CFO
(Print
Title)                                                                                                          
                               (Merchant 1 Signature)
FOR THE MERCHANT #2
By:
________                                                                                                                X
____    _    _    _    _    _    _    _    _    _    _    _  __


CEO
OWNER #2
(Print
Title)                                                                               
                                                                     (Merchant 2
Signature)


By:
________                                                                                                                X
____    _    _    _    _    _    _    _    _    _    _    _  _  


CEO
(Print
Title)                                                                                          
  (Merchant 2 Signature)




________, INC.


By _______    _    _    _    _        _    _    _    _    _    _    _    _    _ 
  _  _   
Company Officer


To the extent set forth herein, each of the parties is obligated upon his, her
or its execution of the Agreement to all terms of the Agreement, including the
Additional Terms set forth below. Each of above-signed Merchant and Owner(s)
represents that he or she is authorized to sign this Agreement for Merchant,
legally binding said Merchant to repay this obligation and that the information
provided herein and in all of ________ documents, forms and recorded interviews
is true, accurate and complete in all respects. If any such information is false
or misleading, Merchant shall be deemed in material breach of all agreements
between Merchant and ________ and ________ shall be entitled to all remedies
available under law. Merchant and each of the above-signed Owners authorizes
________, its agents and representatives and any credit-reporting agency engaged
by ________, to (i) investigate any references given or any other statements or
data obtained from or about Merchant or any of its Owners for the purpose of
this Agreement, and (ii) pull credit report at any time now or for so long as
Merchant and/Owner(s) continue to have any obligation owed to ________.


1

--------------------------------------------------------------------------------

ANY MISREPRESENTATION MADE BY MERCHANT OR OWNER IN CONNECTION WITH THIS
AGREEMENT MAY CONSTITUTE A
SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL MISREPRESENTATION



MERCHANT AGREEMENT TERMS AND CONDITIONS


I.
TERMS OF ENROLLMENT IN PROGRAM

1.1  Electronic Fund Transfer. Upon request from ________ ("FUNDER") Merchant
shall execute such forms or agreements acceptable to FUNDER, with Bank
acceptable to FUNDER, to obtain electronic fund transfer services. Merchant
shall provide FUNDER, and/or its authorized agent with all the information,
authorization and passwords necessary for verifying Merchant's receivable,
receipts and deposits into the account Merchant shall authorize FUNDER and/or
it's agent to deduct the amounts owed to FUNDER for the Receipts as specified
herein from settlement amounts which would otherwise be due to Merchant from
electronic check transactions and to pay such amounts to FUNDER by permitting
FUNDER to withdraw the specified percentages by ACH debiting of the account. The
authorization shall be irrevocable without the written consent of FUNDER.
1.2  Merchant Deposit Agreement. Merchant shall execute an agreement (the
"Merchant Deposit Agreement") acceptable to FUNDER, with a Bank acceptable to
FUNDER, to obtain electronic fund transfer services. Merchant shall provide
FUNDER and/or its authorized agent with all of the information, authorizations
and passwords necessary for verifying Merchant's receivables, receipts and
deposits into the account. Merchant shall authorize FUNDER and/or it's agent to
deduct the amounts owed to FUNDER for the Receipts as specified herein from
settlement amounts which would otherwise be due to Merchant from electronic
check transactions and to pay such amounts to FUNDER by permitting FUNDER to
withdraw the specified percentages by ACH debiting of the account. The
authorization shall be irrevocable without the written consent of FUNDER.
1.3
  Term of Agreement. This Agreement shall have a term of one year. Upon the
expiration of the term, this Agreement shall automatically renew for successive
one-year terms, provided, however, that during the renewal term(s) Merchant may
terminate this Agreement upon ninety days' prior written notice (effective upon
receipt) to FUNDER. The termination of this Agreement shall not affect
Merchant's responsibility to satisfy all outstanding obligations to FUNDER at
the time of termination.

1.4
  Future Purchases. FUNDER reserves the right to rescind the offer to make any
purchase payments hereunder, in its sole discretion.

1.5
  Financial Condition. Merchant and Guarantor(s) authorize FUNDER and its agents
to investigate their financial responsibility and history, and will provide to
FUNDER any bank or financial statements, tax returns, etc., as FUNDER deems
necessary prior to or at any time after execution of this Agreement. A photocopy
of this authorization will be deemed as acceptable for release of financial
information. FUNDER is authorized to update such information and financial
profiles from time to time as it deems appropriate.

1.6
  Transactional History. Merchant authorizes their bank to provide FUNDER with
Merchant's banking or processing history to determine qualification or
continuation in this program.

1.7
  Indemnification. Merchant and Guarantor(s) jointly and severally indemnify and
hold harmless Processor, its officers, directors and shareholders against all
losses, damages, claims, liabilities and expenses (including reasonable
attorney's fees) incurred by Processor resulting from (a) claims asserted by
FUNDER for monies owed to FUNDER from Merchant and (b) actions taken by
Processor in reliance upon information or instructions provided by FUNDER.

1.8
  No Liability. In no event will FUNDER be liable for any claims asserted by
Merchant under any legal theory for lost profits, lost revenues, lost business
opportunities, exemplary, punitive, special, incidental, indirect or
consequential damages, each of which is waived by Merchant and Guarantor(s).

1.9
  Reliance on Terms. Section 1.1, 1.7, 1.8 and 2.5 of this Agreement are agreed
to for the benefit of Merchant, FUNDER and Processor, and notwithstanding the
fact that Processor is not a party of this Agreement, Processor may rely upon
their terms and raise them as a defense in any action.

1.10
  Sale of Receipts. Merchant and FUNDER agree that the Purchase Price under this
Agreement is in exchange for the Purchased Amount and that such Purchase Price
is not intended to be, nor shall it be construed as a loan from FUNDER to
Merchant. Merchant agrees that the Purchase Price is in exchange for the
Receipts pursuant to this Agreement equals the fair market value of such
Receipts. FUNDER has purchased and shall own all the Receipts described in this
Agreement up to the full Purchased Amount as the Receipts are created. Payments
made to FUNDER in respect to the full amount of the Receipts shall be
conditioned upon Merchant's sale of products and services and the payment
therefore by Merchant's customers in the manner provided in Section 1.1. In no
event shall the aggregate of all amounts be deemed as interest hereunder and
charged or collected hereunder exceed the highest rate permissible at law. In
the event that a court determines that FUNDER has charged or received interest
hereunder in excess of the highest applicable rate, the rate in effect hereunder
shall automatically be reduced to the maximum rate permitted by applicable law
and FUNDER shall promptly refund to Merchant any interest received by FUNDER in
excess of the maximum lawful rate, it being intended that Merchant not pay or
contract to pay, and that FUNDER not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Merchant under applicable law.

1.11
  Power of Attorney Merchant irrevocably appoints FUNDER as its agent and
attorney-in-fact with full authority to take any action or execute any
instrument or document to settle all obligations due to FUNDER from Processor,
or in the case of a violation by Merchant of Section 1.12 or the occurrence of
an Event of Default under Section 4 hereof, from Merchant,  under  this 
Agreement,  including without limitation (i) to obtain and adjust insurance;
(ii) to collect monies due or to become due under or in respect of any of the
Collateral; (iii) to receive, endorse and collect any checks, notes, drafts,
instruments, documents or chattel paper in connection with clause

(i)
  or clause (ii) above; (iv) to sign Merchant's name on any invoice, bill of
lading, or assignment directing customers or account debtors to make payment
directly to FUNDER; and (v) to file any claims or take any action or institute
any proceeding which FUNDER may deem necessary for the collection of any of the
unpaid Purchased Amount from the Collateral, or otherwise to enforce its rights
with respect to payment of the Purchased Amount.

1.12
  Protections Against Default. The following Protections 1 through 7 may be
invoked by FUNDER, immediately and without notice to Merchant in the event: (a)
Merchant takes any action to discourage the use of electronic check processing
that are settled through Processor, or permits any event to occur that could
have an adverse effect on the use, acceptance, or authorization of checks for
the purchase of Merchant's services and products including but not limited to
direct deposit of any checks into a bank account without scanning into the
FUNDER electronic check processor;

(b)   Merchant changes its arrangements with Processor in any way that is
adverse to FUNDER; (c) Merchant changes the electronic check processor through
which the Receipts are settled from Processor to another electronic check
processor, or permits any event to occur that could cause diversion of any of
Merchant's check transactions to another processor; (d) Merchant interrupts the
operation of this business (other than adverse weather, natural disasters or
acts of God) transfers, moves, sells, disposes, transfers or otherwise conveys
its business or assets without (i) the express prior written consent of FUNDER,
and (ii) the written agreement of any purchaser or transferee to the assumption
of all of Merchant's obligations under this Agreement pursuant to documentation
satisfactory to FUNDER; or (e) Merchant takes any action, fails to take any
action, or offers any incentive—economic or otherwise—the result of which will
be to induce any customer or customers to pay for Merchant's services with any
means other than checks that are settled through Processor. These protections
are in addition to any other remedies available to FUNDER at law, in equity or
otherwise pursuant to this Agreement. Protection 1. The full uncollected
Purchase Amount plus all fees due under this Agreement and the attached Security
Agreement become due and payable in full immediately Protection 2. FUNDER may
enforce the provisions of the Personal Guarantee of Performance against the
Guarantor.  Protection 3. Merchant shall, upon execution of this Agreement,
deliver to FUNDER an executed confession of judgment in favor of FUNDER in the
amount of the Purchase Amount stated in the Agreement. Upon breach of any
provision in this paragraph 1.11, FUNDER may enter that confession of judgment
as a judgment with the Clerk of the Court and execute thereon.
2

--------------------------------------------------------------------------------

Protection 4. FUNDER may enforce its security interest in the Collateral
identified in Article III hereof. Protection 5. The entire Purchase Amount shall
become immediately refundable to FUNDER from Merchant. Protection 6. FUNDER may
proceed to protect and enforce its rights and remedies by lawsuit. In any such
lawsuit, in which FUNDER shall recover judgment against Merchant, Merchant shall
be liable for all of FUNDER's costs of lawsuit, including but not limited to all
reasonable attorneys' fees and court costs.
Protection 7. Merchant shall, upon execution of this Agreement, deliver to
FUNDER an executed assignment of lease of Merchant's premises in favor of
FUNDER. Upon breach of any provision in this paragraph 1.12, FUNDER may exercise
its rights under such assignment of lease.
Protection 8. FUNDER may debit Merchant's depository accounts wherever situated
by means of ACH debit or facsimile signature on a computer- generated check
drawn on Merchant's bank account or otherwise.
Protection 9. In the event Merchant changes or permits the change of the
Processor approved by ________, or adds an additional Processor, in violation of
Section 1.11 above, ________ shall have the right, without waiving any of its
rights and remedies and without notice to Merchant, to notify the new or
additional Processor of the sale of the Receipts hereunder and to driect such
new or additional Processor to make payment directly to ________ of all or any
portion of the amount received by such Processor.
1.13
  Protection of Information. Merchant and each person signing this Agreement on
behalf of Merchant and/or as Owner, in respect of himself or herself personally,
authorizes FUNDER to disclose information concerning Merchant's and each Owner's
credit standing (including credit bureau reports that FUNDER obtains) and
business conduct only to agents, affiliates, subsidiaries, and credit reporting
bureaus. Merchant and each Owner hereby waives to the maximum extent permitted
by law any claim for damages against FUNDER or any of its affiliates relating to
any (i) investigation undertaken by or on behalf of FUNDER as permitted by this
Agreement or

(ii)
  disclosure of information as permitted by this Agreement.

1.14 
  Confidentiality. Merchant understands and agrees that the terms and conditions
of the products and services offered by FUNDER, including this Agreement and any
other FUNDER documentations (collectively, "Confidential Information") are
proprietary and confidential information of FUNDER. Accordingly unless
disclosure is required by law or court order, Merchant shall not disclose
Confidential Information of FUNDER to any person other than an attorney,
accountant, financial advisor or employee of Merchant who needs to know such
information for the purpose of advising Merchant ("Advisor"), provided such
Advisor uses such information solely for the purpose of advising Merchant and
first agrees in writing to be bound by the terms of this Section 1.13.

1.15
  Publicity. Merchant and each Owner only authorizes FUNDER to use its, his or
her name in a listing of clients and in advertising and marketing materials with
their express written consent.

1.16
  D/B/A's. Merchant hereby acknowledges and agrees that FUNDER may be using
"doing business as" or "d/b/a" names in connection with various matters relating
to the transaction between FUNDER and Merchant, including the filing of UCC-1
financing statements and other notices or filings.

II.
REPRESENTATIONS, WARRANTIES AND COVENANTS Merchant represents, warrants and
covenants that as of this date and during the term of this Agreement:

2.1 
  Financial Condition and Financial Information. Its bank and financial
statements, copies of which have been furnished to FUNDER, and future statements
which will be furnished hereafter at the discretion of FUNDER, fairly represent
the financial condition of Merchant at such dates, and since those dates there
has been no material adverse changes, financial or otherwise, in such condition,
operation or ownership of Merchant. Merchant has a continuing, affirmative
obligation to advise FUNDER of any material adverse change in its financial
condition, operation or ownership. FUNDER may request statements at any time
during the performance of this Agreement and the Merchant shall provide them to
FUNDER within 5 business days. Merchant's failure to do so is a material breach
of this Agreement.

2.2
  Governmental Approvals. Merchant is in compliance and shall comply with all
laws and has valid permits, authorizations and licenses to own, operate and
lease its properties and to conduct the business in which it is presently
engaged.

2.3
  Authorization. Merchant, and the person(s) signing this Agreement on behalf of
Merchant, have full power and authority to incur and perform the obligations
under this Agreement, all of which have been duly authorized.

2.4
  Insurance. Merchant will maintain business- interruption insurance naming
________ as loss payee and additional insured in amounts and against risks as
are satisfactory to FUNDER and shall provide FUNDER proof of such insurance upon
request.

2.5
  Electronic Check Processing Agreement. Merchant will not change its processor,
add terminals, change its financial institution or bank account(s) or take any
other action that could have any adverse effect upon Merchant's obligations
under this Agreement, without FUNDER's prior written consent. Any such change
shall be a material breach of this Agreement.

2.6
  Change of Name or Location. Merchant will not conduct Merchant's businesses
under any name other than as disclosed to the Processor and FUNDER or change any
of its places of business.

2.7
  Daily Batch Out. Merchant will batch out receipts with the Processor on a
daily basis.

2.8
  Estoppel Certificate. Merchant will at any time, and from time to time, upon
at least one (1) day's prior notice from FUNDER to Merchant, execute,
acknowledge and deliver to FUNDER and/or to any other person, person firm or
corporation specified by FUNDER, a statement certifying that this Agreement is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and stating the dates which the Purchased Amount or any portion
thereof has been repaid.

2.9
  No Bankruptcy. As of the date of this Agreement, Merchant does not contemplate
and has not filed any petition for bankruptcy protection under Title 11 of the
United States Code and there has been no involuntary petition brought or pending
against Merchant. Merchant further warrants that it does not anticipate filing
any such bankruptcy petition and it does not anticipate that an involuntary
petition will be filed against it. In the event that the Merchant files for
bankruptcy protection or is placed under an involuntary filing Protections 2 and
3 are immediately invoked.

2.10
  Working Capital Funding. Merchant shall not enter into any arrangement,
agreement or commitment that relates to or involves the Receipts, whether in the
form of a purchase of, a loan against, collateral against or the sale or
purchase of credits against, Receipts or future check sales with any party other
than FUNDER.

2.11
  Unencumbered Receipts. Merchant has good, complete and marketable title to all
Receipts, free and clear of any and all liabilities, liens, claims, changes,
restrictions, conditions, options, rights, mortgages, security interests,
equities, pledges and encumbrances of any kind or nature whatsoever or any other
rights or interests that may be inconsistent with the transactions contemplated
with, or adverse to the interests of FUNDER.

2.12
  Business Purpose. Merchant is a valid business in good standing under the laws
of the jurisdictions in which it is organized and/or operates, and Merchant is
entering into this Agreement for business purposes and not as a consumer for
personal, family or household purposes.

2.13
  Default under Other Contracts. Merchant's execution of and/or performance
under this Agreement will not cause or create an event of default by Merchant
under any contract with another person or entity.

III.
  EVENTS OF DEFAULT AND REMEDIES

3.1
  Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default" hereunder: (a) Merchant shall violate any term
or covenant in this Agreement; (b) Any representation or warranty by Merchant in
this Agreement shall prove to have been incorrect, false or misleading in any
material respect when made; (c) Merchant shall admit in writing its inability to
pay its debts, or shall make a general assignment for the benefit of creditors;
or any proceeding shall be instituted by or against Merchant seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, or composition of it or its debts; (d) the sending of notice of
termination by Guarantor; (e) Merchant shall transport, move, interrupt,
suspend, dissolve or terminate its business; (f) Merchant shall transfer or sell
all or substantially all of its assets; (h) Merchant shall make or send notice
of any intended bulk sale or transfer by Merchant; (i) Merchant shall use
multiple depository accounts without the prior written consent of FUNDER; (j)
Merchant shall change its depositing account without the prior written consent
of FUNDER;

(k) Merchant shall perform any act that reduces the value of any Collateral
granted under this Agreement; or (l) Merchant shall default under any of the
terms, covenants and conditions of any other agreement with FUNDER.
3.2
  Remedies. In case any Event of Default occurs and is not waived pursuant to
Section 4.4.1 hereof, FUNDER may proceed to protect and enforce its rights or
remedies by suit in equity or by action at law, or both, whether for the
specific performance of any covenant, agreement or other provision contained
herein, or to enforce the discharge of Merchant's obligations hereunder
(including the Personal Guarantee) or any other legal or equitable right or
remedy. FUNDER may also file a Complaint in Confession of Judgment pursuant to
the Warrant of Attorney contained herein. All rights, powers and remedies of
FUNDER in connection with this Agreement may be exercised at any time by FUNDER
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.

3

--------------------------------------------------------------------------------

3.3
  WARRANT OF ATTORNEY TO CONFESS JUDGMENT. UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, MERCHANT AND GUARANTOR IRREVOCABLY AUTHORIZE AND EMPOWER ANY ATTORNEY
OR ANY CLERK OF ANY COURT OF RECORD, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
MERCHANT AND GUARANTOR FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS
MERCHANT AGREEMENT OR ANY ACCOMPANYING DOCUMENTS, WITH OR WITHOUT DECLARATION,
WITH COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT, FOR LIEN
PRIORITY PURPOSES, EQUAL TO TEN PERCENT (10%) OF THE AMOUNT OF SUCH JUDGMENT,
BUT NOT LESS THAN ONE THOUSAND DOLLARS ($1,000.00), ADDED FOR ATTORNEYS'
COLLECTION FEES, WITH THE ACTUAL AMOUNT OF ATTORNEY'S FEES AND COSTS TO BE
DETERMINED IN ACCORDANCE WITH THE SECTION OF THIS MERCHANT AGREEMENT "ATTORNEY'S
FEES AND COLLECTION COSTS." TO THE EXTENT PERMITTED BY LAW, MERCHANT AND
GUARANTOR: (1) WAIVE THE RIGHT OF INQUISITION ON ANY REAL ESTATE LEVIED ON,
VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE PROTHONOTARY OR CLERK TO ENTER
UPON THE WRIT OF EXECUTIONTHISVOLUNTARY CONDEMNATION AND AGREES THAT ANY REAL
ESTATE MAY BE SOLD ON A WRIT OF EXECUTION; (2) WAIVE AND RELEASE ALL RELIEF FROM
ALL APPRAISEMENT, STAY, EXEMPTION OR APPEAL LAWS OF ANY STATE NOW IN FORCE OR
HEREINAFTER ENACTED; AND (3) RELEASE ALL ERRORS IN SUCH PROCEEDINGS. IF A COPY
OF THIS MERCHANT AGREEMENT, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF FUNDER
SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL MERCHANT AGREEMENT AS A WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO
APPEAR FOR AND CONFESS JUDGMENT AGAINST MERCHANT AND GUARANTOR SHALL NOT BE
EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS
FUNDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS BUSINESS CASH ADVANCE AND
SECURITY AGREEMENT SHALL BE A SUFFICIENT WARRANT THEREFOR. FUNDER MAY CONFESS
ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART
OF THE AMOUNTS OWING HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS
THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME AMOUNTS. IN
THE EVENT ANY JUDGMENT CONFESSED AGAINST THE MERCHANT OR GUARANTOR HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON MERCHANT'S OR GUARANTOR'S BEHALF
FOR ANY REASON, FUNDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR
AND CONFESS JUDGMENT AGAINST MERCHANT OR GUARANTOR FOR ANY PART OR ALL OF THE
AMOUNTS OWED HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS
AND DEFECTS IN SUCH PRIOR PROCEEDINGS.

3.4
  Costs. Merchant shall pay to FUNDER all reasonable costs associated with (a) a
breach by Merchant of the Covenants in this Agreement and the enforcement
thereof, and (b) the enforcement of FUNDER's remedies set forth in Section 4.2
above, including but not limited to court costs and attorneys' fees.

3.5
  Required Notifications. Merchant is required to give FUNDER written notice
within 24 hours of any filing under Title 11 of the United States Code. Merchant
is required to give FUNDER seven days' written notice prior to the closing of
any sale of all or substantially all of the Merchant's assets or stock.

IV.
MISCELLANEOUS

4.1   
Modifications; Agreements. No modification, amendment, waiver or consent of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by FUNDER.

4.2
  Assignment. FUNDER may assign, transfer or sell its rights to receive the
Purchased Amount or delegate its duties hereunder, either in whole or in part.

4.3
  Notices. All notices, requests, consent, demands and other communications
hereunder shall be delivered by certified mail, return receipt requested, to the
respective parties to this Agreement at the addresses set forth in this
Agreement and shall become effective only upon receipt.

4.4
  Waiver Remedies. No failure on the part of FUNDER to exercise, and no delay in
exercising, any right under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any right under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided hereunder are cumulative and not exclusive of any
remedies provided by law or equity.

4.5
  Binding Effect; Governing Law, Venue and Jurisdiction. This Agreement shall be
binding upon and inure to the benefit of Merchant, FUNDER and their respective
successors and assigns, except that Merchant shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
FUNDER which consent may be withheld in FUNDER's sole discretion. FUNDER
reserves the rights to assign this Agreement with or without prior written
notice to Merchant. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regards to
any applicable principals of conflicts of law. Any suit, action or proceeding
arising hereunder, or the interpretation, performance or breach hereof, shall,
if FUNDER so elects, be instituted in any court sitting in Pennsylvania, (the
"Acceptable Forums"). Merchant agrees that the Acceptable Forums are convenient
to it, and submits to the jurisdiction of the Acceptable Forums and waives any
and all objections to jurisdiction or venue. Should such proceeding be initiated
in any other forum, Merchant waives any right to oppose any motion or
application made by FUNDER to transfer such proceeding to an Acceptable Forum.

4.6
  Survival of Representation, etc. All representations, warranties and covenants
herein shall survive the execution and delivery of this Agreement and shall
continue in full force until all obligations under this Agreement shall have
been satisfied in full and this Agreement shall have terminated.

4.7
  Severability. In case any of the provisions in this Agreement is found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of any other provision contained herein shall not in any way be
affected or impaired.

4.8 
  Entire Agreement. Any provision hereof prohibited by law shall be ineffective
only to the extent of such prohibition without invalidating the remaining
provisions hereof. This Agreement and Security Agreement hereto embody the
entire agreement between Merchant and FUNDER and supersede all prior agreements
and understandings relating to the subject matter hereof.

4.9
  JURY TRIAL WAIVER. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY COURT IN ANY
SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN ANY
WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART OR THE
ENFORCEMENT HEREOF. THE PARTIES HERETO ACKNOWLEDGE THAT EACH MAKES THIS WAIVER
KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH THEIR
ATTORNEYS.

4.10
  CLASS ACTION WAIVER. THE PARTIES HERETO WAIVE ANY RIGHT TO ASSERT ANY CLAIMS
AGAINST THE OTHER PARTY AS A REPRESENTATIVE OR MEMBER IN ANY CLASS OR
REPRESENTATIVE ACTION, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW AGAINST
PUBLIC POLICY. TO THE EXTENT EITHER PARTY IS PERMITTED BY LAW OR COURT OF LAW TO
PROCEED WITH A CLASS OR REPRESENTATIVE ACTION AGAINST THE OTHER, THE PARTIES
HEREBY AGREE THAT: (1) THE PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER
ATTORNEYS' FEES OR COSTS ASSOCIATED WITH PURSUING THE CLASS OR
REPRESENTATIVEACTION(NOT WITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT);
AND (2) THE PARTY WHO INITIATES OR PARTICIPATES AS A MEMBER OF THE CLASS WILL
NOT SUBMIT A CLAIM OR OTHERWISE PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE
CLASS OR REPRESENTATIVE ACTION.

4.11
  Counterparts & Facsimile/Email Signatures. This Agreement may be executed in
any number of counterparts each of which shall be deemed to be an original, all
of which together shall be deemed one and the same instrument. Further,
facsimile and email signatures shall be deemed to be originals for all purposes.



 
4

--------------------------------------------------------------------------------

SECURITY AGREEMENT AND GUARANTY


Merchant's Legal Name:  ACTIVECARE, INC
D/B/A: VOLU-SOL, REAL TIME HEALTH, GWIRE CORPORATION, ORBIT MEDICAL RESPONSE,
RAPID MEDICAL RESPONSE, GREENWIRE:


Guarantor's Legal Name: ________ SS # (Guarantor): _______________


Guarantor's Legal Name: ________ SS # (Guarantor): _______________
Physical Address: 1365 WEST BUSINESS PARK DRIVE CITY/STATE: OREM, UT ZIP: 84058
FED ID # (Merchant): _______________
 
SECURITY AGREEMENT


Security Interest. To secure Merchant's payment and performance obligations to
FUNDER under the Merchant Agreement (the "Factoring Agreement"), Merchant hereby
grants to FUNDER a security interest in (a) all accounts, chattel paper,
documents, equipment, general intangibles, instruments, and inventory, as those
terms are defined in Article 9 of the Uniform Commercial Code (the "UCC"), now
or hereafter owned or acquired by Merchant; and (b) all proceeds, as that term
is defined in Article 9 of the UCC (a and b collectively, the "Collateral").


Cross-Collateral. To secure Guarantor's payment and performance obligations to
FUNDER under this Security Agreement and Guaranty (the "Agreement"), Guarantor
hereby grants FUNDER a security interest in __ (the "Additional Collateral").
Guarantor understands that FUNDER will have a security interest in the aforesaid
Additional Collateral upon execution of this Agreement.


Merchant and Guarantor each acknowledge and agree that any security interest
granted to FUNDER under any other agreement between Merchant or Guarantor and
FUNDER (the "Cross-Collateral") will secure the obligations hereunder and under
the Merchant Agreement.


Merchant and Guarantor each agrees to execute any documents or take any action
in connection with this Agreement as FUNDER deems necessary to perfect or
maintain FUNDER's first priority security interest in the Collateral, the
Additional Collateral and the Cross-Collateral, including the execution of any
account control agreements. Merchant and Guarantor each hereby authorizes FUNDER
to file any financing statements deemed necessary by FUNDER to perfect or
maintain FUNDER's security interest, which financing statement may contain
notification that Merchant and Guarantor have granted a negative pledge to
FUNDER with respect to the Collateral, the Additional Collateral and the
Cross-Collateral, and that any subsequent lien or may be tortuously interfering
with FUNDER's rights. Merchant and Guarantor shall be liable for and FUNDER may
charge and collect all costs and expenses, including but not limited to
attorney's fees, which may be incurred by FUNDER in protecting, preserving and
enforcing FUNDER's security interest and rights.


Negative Pledge. Merchant and Guarantor each agrees not to create, incur,
assume, or permit to exist, directly or indirectly, any lien on or with respect
to any of the Collateral , the Additional Collateral or the Cross-Collateral, as
applicable.


Consent to Enter Premises and Assign Lease. FUNDER shall have the right to cure
Merchant's default in the payment of rent on the following terms. In the event
Merchant is served with papers in an action against Merchant for nonpayment of
rent or for summary eviction, FUNDER may execute its rights and remedies under
the Assignment of Lease. Merchant also agrees that FUNDER may enter into an
agreement with Merchant's landlord giving FUNDER the right: (a) to enter
Merchant's premises and to take possession of the fixtures and equipment therein
for the purpose of protecting and preserving same; and (b) to assign Merchant's
lease to another qualified Merchant capable of operating a business comparable
to Merchant's at such premises.


Remedies. Upon any Event of Default, FUNDER may pursue any remedy available at
law (including those available under the provisions of the UCC), or in equity to
collect, enforce, or satisfy any obligations then owing, whether by acceleration
or otherwise.


GUARANTY


Personal Guaranty of Performance. The undersigned Guarantor(s) hereby guarantees
to FUNDER, Merchant's performance of all of the representations, warranties,
covenants made by Merchant in this Agreement and the Merchant Agreement, as each
agreement may be renewed, amended, extended or otherwise modified (the
"Guaranteed Obligations"). Guarantor's obligations are due (i) at the time of
any breach by Merchant of any representation, warranty, or covenant made by
Merchant in this Agreement and the Merchant Agreement, and (ii) at the time
Merchant admits its inability to pay its debts, or makes a general assignment
for the benefit of creditors, or any proceeding shall be instituted by or
against Merchant seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, or composition of it or its debts.


Guarantor Waivers. In the event that Merchant fails to make a payment or perform
any obligation when due under the Merchant Agreement, FUNDER may enforce its
rights under this Agreement without first seeking to obtain payment from
Merchant, any other guarantor, or any Collateral, Additional Collateral or
Cross-Collateral FUNDER may hold pursuant to this Agreement or any other
guaranty.


FUNDER does not have to notify Guarantor of any of the following events and
Guarantor will not be released from its obligations under this Agreement if it
is not notified of: (i) Merchant's failure to pay timely any amount owed under
the Merchant Agreement; (ii) any adverse change in Merchant's financial
condition or business; (iii) any sale or other disposition of any collateral
securing the Guaranteed Obligations or any other guarantee of the Guaranteed
Obligations; (iv) FUNDER's acceptance of this Agreement ; and (v) any renewal,
extension or other modification of the Merchant Agreement or Merchant's other
obligations to FUNDER. In addition, FUNDER may take any of the following actions
without releasing Guarantor from any of its obligations under this Agreement :
(i) renew, extend or otherwise modify the Merchant Agreement or Merchant's other
obligations to FUNDER; (ii) release Merchant from its obligations to FUNDER;
(iii) sell, release, impair, waive or otherwise fail to realize upon any
collateral securing the Guaranteed Obligations or any other guarantee of the
Guaranteed Obligations; and (iv) foreclose on any collateral securing the
Guaranteed Obligations or any other guarantee of the Guaranteed Obligations in a
manner that impairs or precludes the right of Guarantor to obtain reimbursement
for payment under this Agreement. Until the Merchant Amount plus any accrued but
unpaid interest and Merchant's other obligations to FUNDER under the Merchant
Agreement and this Agreement are paid in full, Guarantor shall not seek
reimbursement from Merchant or any other guarantor for any amounts paid by it
under this Agreement. Guarantor permanently waives and shall not seek to
exercise any of the following rights that it may have against Merchant, any
other guarantor, or any collateral provided by Merchant or any other guarantor,
for any amounts paid by it, or acts performed by it, under this Agreement: (i)
subrogation ; (ii) reimbursement;
5

--------------------------------------------------------------------------------

(iii)
performance; (iv) indemnification; or (v) contribution. In the event that FUNDER
must return any amount paid by Merchant or any other guarantor of the Guaranteed
Obligations because that person has become subject to a proceeding under the
United States Bankruptcy Code or any similar law, Guarantor's obligations under
this Agreement shall include that amount.



GUARANTOR ACKNOWLEDGEMENT. Guarantor acknowledges that: (i) He/She understands
the seriousness of the provisions of this Agreement; (ii) He/She has had a full
opportunity to consult with counsel of his/her choice; and (iii) He/She has
consulted with counsel of its choice or has decided not to avail himself/herself
of that opportunity.


JOINT AND SEVERAL LIABILITY. The obligations hereunder of the persons or
entities constituting Guarantor under this Agreement are joint and several.




MERCHANT
By: ________


___    _


_    _  _


_    _    _    _  _
(Signature)
 
 


EIN# _______________


OWNER/GUARANTOR
BY: ________ SS#
Driver's License Number: _______________


___    _    _    _    _    _    _    _    _    _  _
                    (Signature)


Driver's License Number: _______________


 




MERCHANT
By: ________


___    _


_    _  _


_    _    _    _  _(Signature)








EIN#


OWNER/GUARANTOR
BY:  ________
Driver's License Number:




___    _    _    _    _    _    _    _    _    _  _
(Signature)



 




SS#
Driver's License Number: _______________




THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE "MERCHANT
AGREEMENT", INCLUDING THE "TERMS AND CONDITIONS", ARE HEREBY INCORPORATED IN AND
MADE A PART OF THIS SECURITY AGREEMENT AND GUARANTY.


CAPITALIZED TERMS NOT DEFINED IN THIS SECURITY AGREEMENT AND GUARANTY, SHALL
HAVE THE MEANING SET FORTH IN THE MERCHANT AGREEMENT, INCLUDING THE TERMS AND
CONDITIONS.
6

--------------------------------------------------------------------------------



DISCLOSURE FOR CONFESSION OF JUDGMENT



AFFIANT: ________ ________





OBLIGEE:                          ________, Inc. d/b/a ________


The undersigned has executed, and/or is executing, on even date herewith, one or
more of the following instruments under which the undersigned is obligated to
repay monies to Obligee:


1.
Merchant Agreement dated February 11, 2016; and



A.
THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT THE ABOVE DOCUMENTS CONTAIN
PROVISIONS UNDER WHICH OBLIGEE MAY ENTER JUDGMENT BY CONFESSION AGAINST THE
UNDERSIGNED. BEING FULLY AWARE OF THE UNDERSIGNED'S RIGHTS TO PRIOR NOTICE AND A
HEARING ON THE VALIDITY OF ANY JUDGMENT OR OTHER CLAIMS THAT MAY BE ASSERTED
AGAINST THE UNDERSIGNED BY OBLIGEE THEREUNDER BEFORE JUDGMENT IS ENTERED, THE
UNDERSIGNED HEREBY FREELY, KNOWINGLY, AND INTELLIGENTLY WAIVES THESE RIGHTS AND
EXPRESSLY AGREES AND CONSENTS TO OBLIGEE'S ENTERING JUDGMENT AGAINST THE
UNDERSIGNED BY CONFESSION PURSUANT TO THE TERMS THEREOF.



B.
THE UNDERSIGNED ALSO ACKNOWLEDGES AND AGREES THAT THE ABOVE DOCUMENTS CONTAIN
PROVISIONS UNDER WHICH OBLIGEE MAY, AFTER ENTRY OF JUDGMENT AND WITHOUT EITHER
NOTICE OR A HEARING, FORECLOSE UPON, ATTACH, LEVY, OR OTHERWISE SEIZE PROPERTY
OR PROCEED AGAINST THE INTERESTS OF THE UNDERSIGNED IN PROPERTY (REAL OR
PERSONAL) IN FULL OR PARTIAL PAYMENT OR SATISFACTION OF THE JUDGMENT OR
JUDGMENTS. BEING FULLY AWARE OF THE UNDERSIGNED'S RIGHTS AFTER JUDGMENT IS
ENTERED (INCLUDING THE RIGHT TO MOVE TO OPEN OR STRIKE THE JUDGMENT OR
JUDGMENTS), THE UNDERSIGNED HEREBY FREELY, KNOWINGLY AND INTELLIGENTLY WAIVES
THESE RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO OBLIGEE'S TAKING SUCH ACTIONS
AS MAY BE PERMITTED UNDER APPLICABLE STATE AND FEDERAL LAW WITHOUT PRIOR NOTICE
TO THE UNDERSIGNED.



C.
The undersigned hereby certifies that the financial accommodations being
provided by the Obligee are for a business purpose, and not for personal, family
or household use.



D.
The statements made in this Disclosure for Confession of Judgment are made
subject to the penalties of 18 Pa.C.S.A. § 4904 relating to unsworn
falsification to authorities.





MERCHANT
By_______________


___    _


_    _  _


_    _    _    _  _
(Signature)
 
EIN#


OWNER/GUARANTOR
BY: ______________
SS#
Driver's License Number:


___    _    _    _    _    _    _    _    _    _  _
(Signature)


Driver's License Number:
 


MERCHANT
By_______________


___    _


_    _  _


_    _    _    _  _              (Signature)


 




EIN#


OWNER/GUARANTOR
BY:  _______________
Driver's License Number:




___    _    _    _    _    _    _    _    _    _  _
(Signature)
 


SS#
Driver's License Number:


7

--------------------------------------------------------------------------------

AUTHORIZATION AGREEMENT FOR DIRECT DEPOSIT (ACH CREDIT) AND DIRECT PAYMENTS (ACH
DEBITS)


This Authorization Agreement for Direct Deposit (ACH Credit) and Direct Payments
(ACH Debits) is part of (and incorporated by reference into) the Merchant
Agreement. You should keep this important legal document for your records.


DISBURSEMENT OF BUSINESS CASH ADVANCE PROCEEDS: By signing below, Merchant
authorizes Funder to disburse the Cash Advance Proceeds less the amount of any
applicable fees upon approval by initiating an ACH credit to the checking
account indicated below (or a substitute checking account Merchant later
identifies and is acceptable to Funder) (hereinafter referred to as the
"Designated Checking Account") in the disbursal amount set forth in the
accompanying documents. This authorization is to remain in full force and effect
until Funder has received written notification from Merchant of its termination
in such time and in such manner as to afford Funder and Merchant's depository
bank a reasonable opportunity to act on it.


AUTOMATIC PAYMENT PLAN: Enrollment in Funder's Automatic Payment Plan is
required for approval. By signing below, Merchant agrees to enroll in the
Automatic Payment Plan and authorizes Funder to collect payments required under
the terms of Merchant Agreement by initiating ACH debit entries to the
Designated Checking Account in the amounts and on the dates provided in the
payment schedule set forth in the accompanying Merchant Agreement. Merchant
authorizes Funder to increase the amount of any scheduled ACH debit entry or
assess multiple ACH debits for the amount of any previously scheduled payment(s)
that was not paid as provided in the payment schedule and any unpaid Fees. This
authorization is to remain in full force and effect until Funder has received
written notification from Merchant of its termination in such time and in such
manner as to afford Funder and Merchant's depository bank a reasonable
opportunity to act on it. Funder may suspend or terminate Merchant's enrollment
in the Automatic Payment Plan immediately if Merchant fails to keep Merchant's
designated checking account in good standing or if there are insufficient funds
in Merchant's checking account to process any payment.


If Merchant revokes the authorization or Funder suspends or terminates
Merchant's enrollment in the Automatic Payment Plan, Merchant still will be
responsible for making timely payments pursuant to the alternative payment
methods described in the Merchant Agreement.


BUSINESS PURPOSE ACCOUNT: By signing below, Merchant attests that the Designated
Checking Account was established for business purposes and not primarily for
personal, family or household purposes.


ACCOUNT CHANGES: Merchant agrees to notify Funder promptly if there are any
changes to the account and routing numbers of the Designated Checking Account


MISCELLANEOUS: Funder is not responsible for any fees charged by Merchant's bank
as the result of credits or debits initiated under this agreement. The
origination of ACH transactions to Merchant's account must comply with the
provisions of U.S. law.


Signature:
____________________________                                                                                                Date:
_______________


Bank Name: _______________




City: ________________State: ______________Zip: _______________




Routing Number: _______________
Account Number: _______________
Business Name on Account: _______________
Address on Account: _______________


Merchant Phone #:__________ Tax ID Number: ________ _ Signature_______________


Title: _____


 
8

--------------------------------------------------------------------------------

BANK ACCOUNT DISCLOSURE AFFIDAVIT


For the purpose of obtaining the Business Cash Advance evidence by the Merchant
Agreement of this same date herewith (the "Business Cash Advance") from
________, Inc., the undersigned Merchant hereby makes the following statement
under penalty of law:


PLEASE SIGN OPTION 1 OR TWO


OPTION 1 – DISCLOSURE AND AUTHORIZATION FOR ADDITIONAL ACCOUNTS:


The Merchant hereby declares that in addition to the designated for ACH debit,
the Merchant also has the following additional account(s) which he authorizes us
to use in the event we are unable to debit from the designated account:


Bank Name Name on Account Account Number Routing Number
Fed ID number associated with this account Name associated with this account
Phone number of person whose name is associated with this account


Bank Name Name on Account Account Number Routing Number
Fed ID number associated with this account Name associated with this account
Phone number of person whose name is associated with this account


Bank Name Name on Account Account Number Routing Number
Fed ID number associated with this account Name associated with this account
Phone number of person whose name is associated with this account


Bank Name Name on Account Account Number Routing Number
Fed ID number associated with this account Name associated with this account
Phone number of person whose name is associated with this account
**attach additional pages if necessary**


Merchant Signature_____    _    _    _    _    _    _    __   Dated _____ 
_  __    _    _  __ Merchant Signature_____    _    _    _    _    _    _   
__   Dated _____  _  __    _    _  __
 
OPTION 2 - By signing below, the merchant swears, under penalty of law, that he
has no accounts in any lending institution in addition to the one provided for
ACH debit


Merchant Signature_____    _    _    _    _    _    _    __   Dated _____ 
_  __    _    _  __ Merchant Signature_____    _    _    _    _    _    _   
__   Dated _____  _  __    _    _  __
9

--------------------------------------------------------------------------------

CUSTOMER AUTHORIZATION TO RESUME ACH DEBITING FORM


NAME OF MERCHANT: _______________

[image00001.jpg]


CUSTOMER INFORMATION (To be filled out by the customer)


I authorize Company (as sown above) to resume electronically debiting my bank
account as detailed below, including a non-sufficient fund fee if applicable,
until the debt to the company is paid in full.


Full Name on Account: _________________
Account #: _________________ Routing #: _______________


Account Type (select
one):                                                        CheckingX
Savings




Account Class (select
one):                                                                                    Consumer
Account                                                    Business Account


Payment
amount:                                                                      _______________Number
of Payments:    _______________




Date of next payment: _______________
Frequency of payments: _______________




I understand that I may cancel this authorization by contacting the company at
least five (5) business days prior to the payment due date. I further understand
that canceling my ACH authorizations does not relieve me of the responsibility
of paying my account in full, and that if I cancel or revoke this authorization
before the debt is paid in full, the Company may take additional actions
including legal actions to secure the debt.




Customer signature:
_______________                                                                                                Date:
_______________
Customer Printed Name_______________
Customer contact Telephone #: _______________
 
10

--------------------------------------------------------------------------------







Dear Merchant,


Thank you for accepting this offer from ________ D/b/a ________. We look forward
to being your funding partner for as long as you need. Daily ACH Program:
________ will require viewing access to your bank account prior to funding as
part of our underwriting process, as well as during the time you have a balance
with our company.


Please be assured that we carefully safeguard your confidential information and
only essential top level personnel will have access to it. Please fill out the
form below with the information necessary to access your account.
**Be sure to indicate capital or lower case letters.


NAME OF BANK; _______   _   _   _   _   _   _   _   _    _    _    _    _    __ 
  _  _ BANK PORTAL WEBSITE: _____  _  _  _  _  _  _  _  _   _   _   __   _  _
USERNAME: ______    _    _    _    _    _    _    _        _    _    _    _   
_    _      __ _   
PASSWORD: ______    _    _    _    _    _    _    _    _    _    _    _    _   
_    _    __ 
_                                                                                                                                                                                      


SECURITY QUESTION/ANSWER 1: _______  _  _  _  _  _  _  _  __  _  _ SECURITY
QUESTION/ANSWER 2: _______  _  _  _  _  _  _  _  __  _  _ SECURITY
QUESTION/ANSWER 3: _______   _   _   _   _   _   _   _    __    _  _
 
ANY OTHER INFORMATION NECESSARY TO ACCESS YOUR ACCOUNTS:
[image00001.jpg]


11

--------------------------------------------------------------------------------

 


APPENDIX A:  THE FEE STRUCTURE


1.
Origination Fee: $295.00 to cover underwriting and related expenses



2.
ACH Program Fee - $399.00 – The ACH program is labor intensive and is not an
automated process, requiring us to charge this fee to cover related costs;



3.
NSF Fee - $75.00 (each) - Up to FOUR TIMES ONLY before a default is declared;



4.
Rejected ACH - $100.00 – If a merchant directs the bank to reject our debit ACH;



5.
Bank Change Fee - $50.00 – If a merchant requires a change of account to be
debited requiring us to adjust our system;



6.
Blocked Account - $2,500.00 – If a merchant blocks ________'s ACH debit of the
Account, bounces more than 4 debits of the Account or simultaneously uses
multiple bank accounts or credit-card processors to process its receipts;



7.
Default Fee - $5,000 default fee and 30% collection costs – If a merchant
changes bank accounts or switches to another credit card processor without
________'s consent, or commits another default pursuant to the Agreement;



8.
Miscellaneous Service Fees – Merchant shall pay certain fees for services
related to the origination and maintenance of accounts. Each Merchant shall
receive their funding electronically to their designated bank account and will
be charged $30.00 for a Fed Wire. The current charge for the underwriting, UCC,
ACH Program and origination of each Merchant will be paid from the funded
amount. Merchant will be charged $25.00 for every additional change of their
operating bank account once they are active with ________. Additional copies of
prior monthly statements will incur a fee of $10.00 each.



9.
Risk Assessment Fee - $249.00



10.    UCC Fee – 195.00






Merchant Signature:  _____    _    _    _    _    _    _    __ Name:
_______________


Guarantor Signature:  ______    _    _    _    _    _    _    _ Name:
_______________
 


12


--------------------------------------------------------------------------------


 
 